DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39, 42, and 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 17, 20, and 21 of U.S. Patent No. 10,011,020. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 39, 42, and 47-49 are generic to all that is recited in claims 12, 17, 20, and 21 of U.S. Pat. 10,011,020.  In other words, claims 12, 17, 20, and 21 fully encompass the subject matter of claims 39, 42, and 47-49 of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30, 34, 35, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cawley et al. (US-7,481,472).
 	The patent to Cawley et al. shows an end effector comprising a primary acquisition system that includes a primary vacuum end effector (29, 35) and a secondary retention system (32, 34) that surrounds the primary acquisition system and is mechanically independent from the primary acquisition system.  In use, the primary acquisition system initially engages and lifts up an object (36’) from a stack of objects (36”) while the secondary retention system (32, 34) secures the object for transport.  Regarding claim 35, the four walls (32) and four corner members (34) of the retention system define a retention area (16) for containing the object.  In regard to claim 39, a secondary vacuum source (20) is used in cooperation with the secondary retention system (see Figs. 7 and 8).

Claim(s) 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braunschweiger et al. (US-8,162,362).
 	The patent to Braunschweiger et al. shows an end effector comprising a primary acquisition system (112) that includes a primary vacuum end effector (114, 116) and a secondary vacuum retention system that includes a plurality of secondary vacuum cups such that the primary vacuum end effectors can be used to select an object from a plurality of objects (see Figs. 6 and 8) while the secondary vacuum retention system is capable of retaining the gripped object during transport.

Claim(s) 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tacchi et al. (US-5,564,893).
 	The Tacchi et al. patent discloses a method of engaging an object (2a)with a vacuum at a primary vacuum end effector (39), moving the object unit retained by a secondary retention system (54), releasing the vacuum at the primary end effector (see col. 4, lines 17 and 18), and transporting object to an output destination (64).




Allowable Subject Matter
Claims 31-33, 36-38, 43-46, and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozawa (US-5,542,726) shows a primary acquisition system including a primary vacuum end effector (1) and a secondary vacuum retention system (2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
12/12/2022